 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8                                      OAKLAND DIVISION
 9
     JONATHAN CUMMINGS; AND HILARY                      Case No: C 17-6246 SBA
10
     HEGENER;
11                                                      ORDER OF CONDITIONAL
                   Plaintiffs,                          DISMISSAL
12

13         vs.

14 WORKTAP, INC.; MARK ROBINSON;
     AND DAVID LEE;
15

16                 Defendants.

17

18          The Court having been notified of the settlement of this action, and it appearing that
19   no issue remains for the Court’s determination,
20          IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
21   DISMISSED with prejudice. In the event that the settlement is not reached, any party may
22   file a letter request to reopen the case and the trial will be rescheduled, provided that such
23   request is filed within 60 days of this order. All scheduled dates and deadlines are
24   VACATED.
25          IT IS SO ORDERED.

26   Dated: 11/08/19                                   ______________________________
                                                       SAUNDRA BROWN ARMSTRONG
27                                                     Senior United States District Judge
28
